Citation Nr: 1300232	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  11-14 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder and/or bilateral hip disorder.

2.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a bilateral knee disorder, a bilateral ankle disorder and/or a low back disorder.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to a bilateral ankle disorder, a bilateral hip disorder and/or a low back disorder.

4.  Entitlement to service connection for a left ankle disorder, to include as secondary to a bilateral knee disorder, a bilateral hip disorder and/or a low back disorder.



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from June 1978 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision issued by the San Diego, California Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for a bilateral hip condition, a lower back condition, a bilateral knee condition and a bilateral ankle condition.

A review of the Virtual VA paperless claims processing system reveals VA treatment records dated through July 2012; such records were considered by the agency of original jurisdiction (AOJ) in the September 2012 supplemental statement of the case (SSOC).

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In August 2012, the Board remanded the instant matters as well as claims for service connection for a right knee disorder and a right ankle disorder.  The Veteran's claims for service connection for a right knee disorder and a right ankle disorder were granted in a September 2012 rating decision and initial ratings were assigned.  A notice of disagreement objecting to this September 2012 rating decision has not been received and these claims are no longer before the Board for its consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding these claims again unless it was essential for a full and fair adjudication of his claims.

Left Knee and Left Ankle Disorder Claims

In August 2012, the Board remanded the claims for service connection for a left knee disorder and a left ankle disorder to obtain specific VA treatment records and private treatment following the receipt of a completed authorization form.  A VA examination was then to be conducted to the determine the nature and etiology of the Veteran's claimed conditions, including on a direct and secondary basis.   

An August 2012 VA examiner, following a physical examination, determined that the Veteran displayed no significant symptoms of a left knee disorder and that there was no objective disease in the joint.  This examiner, however, also issued a diagnosis of bilateral knee degenerative joint disease; no opinion regarding the etiology of the left knee disorder was provided.  This examiner also did not address the Veteran's claimed left ankle disorder.  In light of these deficiencies, it is unlikely that the August 2012 VA examination report would survive judicial scrutiny as to these issues.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed above, these matters must be remanded to ensure compliance with the Board's previous remand.

Bilateral Hip and Low Back Disorder Claims

An August 2012 VA examiner, following a physical examination, made no objective findings with regard to the Veteran's hips and provided an etiological opinion regarding the Veteran's claim for service connection for a low back disorder on a direct basis only.  No diagnosis was issued with regard to this hips and consequently no opinion regarding the etiology of his claimed bilateral hip condition was offered by the examiner.  

However, the Veteran has been diagnosed with bilateral hip osteoarthritis and degenerative joint disease during the course of the appeal, including in November 2010 and February 2011.  Cf. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In addition, the Veteran suggested in his February 2009 formal claim that he had been informed of a preexisting hip disability at his service induction examination.  A February 2011 VA treatment note suggested that the Veteran suffered from a congenital leg length discrepancy in that his left leg was two inches shorter than his right leg.  A May 2012 VA treatment note indicated that the Veteran's chronic low back pain was secondary to this leg length discrepancy.  In light of the deficiency in the August 2012 opinion, and the Veteran's contention that his hip disability preexisted service, a new VA opinion is required. 

In addition, given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should obtain the Veteran's updated VA treatment records.  Such records dated through July 2012 are located in the claims file.  Any response received in association with this request should be memorialized in the Veteran's claims file.

2.  The RO/AMC should contact the Veteran to determine if there are any outstanding private treatment records that he wished VA to obtain on his behalf.  Any response received in association with this request should be memorialized in the Veteran's claims file.

3.  Following the completion of the above development, the RO/AMC should obtain an addendum to the August 2012 examination, if possible, or afford the Veteran a new examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed left knee and left ankle disabilities.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on the evidence of record, can it be determined with a reasonable degree of medical certainty, that the Veteran has developed a left knee and/or left ankle disorder, including degenerative joint disease?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since February 2009.

(b) Is it at least as likely as not (50 percent or greater probability) that any diagnosed left knee and/or left ankle disorders, including degenerative joint disease, had its onset during the Veteran's period of active duty service, including from June 1978 to October 1983; or, was any such disorder caused by any incident or event that occurred during his period of service?  

(c) What impact, if any, did the Veteran's service connected right knee and/or right ankle disorders have on his claimed left knee and/or left ankle disorders?

(d)  If arthritis is diagnosed, did the disability manifest to a compensable degree within one year of service discharge (i.e., October 1983)?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4.  Following the completion of the development listed in item number one, the RO/AMC should obtain an addendum to the August 2012 VA examination, if possible, or afford the Veteran a new examination to determine the nature and etiology of his claimed bilateral hip disorder, including osteoarthritis.  The claims file and a copy of this remand should be made available to and reviewed by the examiner prior to the examination and the examiner should acknowledge such a review in the examination report.  All indicated studies should be performed and all findings reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(a) Based on a review of the entire record, is it clear that the Veteran had a bilateral hip disability before entering his period of service from June 1978 and October 1983?  The examiner should specifically comment on the Veteran's reports that he had been informed at his service entrance examination that he suffered from a hip condition and the February 2011 VA treatment note indicating that he had a congenital leg length discrepancy.

(b) If the Veteran did have a bilateral hip disorder before entering his period of service, it is clear that such disorder was aggravated (permanently worsened) during, or as a result of, such period of service?  Please explain the reason(s) for your answer.

(c) If there was an aggravation (permanent worsening) of the Veteran's preexisting bilateral hip disorder either during or as a result of such service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the disorder?  Please explain the reason(s) for your answer.

(d)  If it is not clear that the Veteran had a bilateral hip disorder before entering his period of service, is it at least as likely as not (50 percent or greater probability) that any current bilateral hip disability its onset during his period of service; or, was any such disorder caused by any incident or event that occurred service?  Please explain the reason(s) for your answer.

(e)  What is the relationship, if any, between the Veteran's claimed lumbar spine disability and any bilateral hip disability, including a leg length discrepancy?

In answering each of the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

6.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



